DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tenghong (CN 202264270, see machine translated version).
Regarding claim 1, Tenghong teaches a composite board (paragraphs [0002], [0008]) comprising a fireproof layer (paragraphs [0008], [0009]); and a first plank layer arranged on the fireproof layer (paragraph [0008]); wherein the fireproof layer has a first thickness (paragraphs [0008], [0009]); the first plank layer has a second thickness (paragraphs [0008], [0009]); and the first plank layer is stuck to the fireproof layer by waterproof glue (paragraphs [0008], [0013]).
Regarding claim 5, Tenghong teaches wherein the first thickness of the fireproof layer is from 0.35mm-2 mm which reads on Applicant’s claimed range of 0.3 mm to 20 mm (paragraphs [0008], [0009]).
Regarding claim 6, Tenghong teaches wherein the second thickness of the first plank layer 0.35 mm-2 mm which reads on Applicant’s claimed range of 0.8 mm to 5 mm (paragraphs [0008], [0009]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tenghong (CN 202264270, see machine translated version).
Tenghong is relied upon as disclosed above.
Regarding claim 2, Tenghong teaches the composite board further comprising a second plank layer sandwiched between the fireproof layer and the first play layer (paragraphs [0008]); wherein the second plank layer has a third thickness (paragraphs [0008], [0010]); the first plank layer is stuck to the second plank layer by waterproof glue; and the second plank layer is stuck to the fireproof layer by waterproof glue (paragraphs [0008], [0013]).
Tenghong teaches wherein the third thickness of the second layer is 0.35-2mm; the second thickness of the first plank layer is 1.2-3.2mm.  Where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the thicknesses of the second plank layer and the first plank layer in order to provide a plywood which is firm in texture, weather resistant and environmentally friendly (Tenghong, paragraph [0006]).
Regarding claim 7, Tenghong teaches wherein the third thickness of the second plank layer is 1.2 mm-3.2 mm which reads on Applicant’s claimed range of 0.5mm to 1.4mm (paragraphs [0008], [0010]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tenghong (CN 202264270, see machine translated version) in view of Yang et al. (US Patent Application No. 2018/0215972).
Tenghong is relied upon as disclosed above.
Regarding claims 3 and 4, Tenghong fails to teach wherein the first plank layer is provided with a first grain; the second plank layer is provided with a second grain; and the first grain of the first plank layer is non-parallel with the second grain of the second plank layer.  However, Yang et al. teach an article comprising a first layer and a second layer (page 1, paragraph [0016]), wherein the first layer is provided with a first grain; and the second layer is provided with a second grain; and the first grain of the first layer is perpendicular to the second grain of the second layer (page 2, paragraph [0022]). 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grain of the first plank layer and the second plank layer of Tenghong to that of Yang et al. in order to provide a flexible article (Yang et al., page 2, paragraph [0022]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tenghong (CN 202264270, see machine translated version) in view of Guangning (CN 201447845, see machine translated version).
Tenghong is relied upon as disclosed above.
Regarding claim 8, Tenghong fails to teach wherein the fireproof layer is a plank made of flame-resistant material, including magnesium oxide, calcium silicate, silicon dioxide, Aersio, gypsum, cement, artificial pozzolana, fiber cement, ceramic tile, floor tile, metal sheet plate, or stone plastic composite (SPC).  However, Guangning teaches a composite board (paragraph [0007]) comprising a fireproof layer (paragraph [0007]) and a first plank layer arranged on the fireproof layer (paragraphs [0007], [0010]); wherein the fireproof layer has a first thickness (paragraph [0007]); the first plank layer has a second thickness (paragraphs [0007], [0010]), wherein the fireproof layer is a plank made of flame-resistant material including cement fiber (paragraph [0011]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fireproof layer of Guangning in the composite board of Tenghong in order to prevent fires (Guangning, paragraph [0006]).

Claims 1, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Guangning (CN 201447845, see machine translated version) in view of Tenghong (CN 202264270, see machine translated version).
Regarding claim 1, Guangning teaches a composite board (paragraph [0007]) comprising a fireproof layer (paragraph [0007]) and a first plank layer arranged on the fireproof layer (paragraphs [0007], [0010]); wherein the fireproof layer has a first thickness (paragraph [0007]); the first plank layer has a second thickness (paragraphs [0007], [0010]), and the first plank layer is stuck to the fireproof layer by glue (paragraph [0009]).
Guangning fails to teach wherein the glue is waterproof glue.  However, Tenghong teaches a composite board (paragraphs [0002], [0008]) comprising a fireproof layer (paragraphs [0008], [0009]); and a first plank layer arranged on the fireproof layer (paragraph [0008]); wherein the fireproof layer has a first thickness (paragraphs [0008], [0009]); the first plank layer has a second thickness (paragraphs [0008], [0009]); and the first plank layer is stuck to the fireproof layer by waterproof glue (paragraphs [0008], [0013]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the waterproof glue of Tenghong in the composite board of Guangning in order to provide excellent weather resistance and does not open the glue under long term high temperature environment and has small formaldehyde emission which is beneficial to people’s physical and mental health and environmental protection (Tenghong, paragraph [0013]).
Regarding claim 5, Guangning fails to does not disclose wherein the first thickness of the fireproof layer is from 0.3mm to 20mm.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the thickness of the fireproof layer of Guangning in order to reduce the cost at the time and provide an article which is easy to assemble, disassemble, and can be used repeatedly (Guangning, paragraph [0017]).
Regarding claim 6, Guangning fails to disclose wherein the second thickness of the first plank layer is from 0.8mm to 5mm.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the thickness of the first plank layer of Guangning in order to reduce the cost at the time and provide an article which is easy to assemble, disassemble, and can be used repeatedly (Guangning, paragraph [0017]).
Regarding claim 8, Guangning teaches wherein the fireproof layer is a plank made of flame-resistant material including cement fiber (paragraph [0011]).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/9/2022